Caiiuthers, J.
dissented. I do not think an administrator de bonis non is precluded from suing for slaves in trover, which have been sold and converted by his predecessor, because since the act of 1827, such sales are void and the slaves still remain the property of the estate in specie. This is not the case with other personal property, because the title to that vested in him, and he might effe’ctually dispose of it; consequently his successor could not recover it or enquire into the correctness of his administration according to all the authorities. This, I think, is the ground of the distinction, in the one case the sale passed the property, and in the other not.